Exhibit EXECUTION COPY HONEYWELL INTERNATIONAL INC. LONG TERM CONTRACT Contract No. This Long Term Contract (hereinafter, the “Contract”) is made and entered into as of July28, 2008 (“Effective Date”) by and between BE Aerospace, Inc., a Delaware corporation (“Seller”) and Honeywell International Inc., a Delaware corporation, acting through its Aerospace business unit (“Honeywell” or “Buyer”). WHEREAS, pursuant to the terms and conditions set forth in this Contract, Seller wishes to sell Products (as hereinafter defined) and provide inventory and inventory management services to Buyer and Buyer wishes to buy Products (as hereinafter defined) and secure and retain inventory and inventory management services from Seller; and WHEREAS, the parties to this Contract, simultaneously herewith, are entering into a
